                                           Case 5:20-cv-07974-BLF Document 81 Filed 08/11/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RIGOBERTO SARAMIENTO, et al.,                      Case No. 20-cv-07974-BLF (SVK)
                                   8                    Plaintiffs,
                                                                                            ORDER ON JOINT DISCOVERY
                                   9             v.                                         LETTER BRIEF RE PLAINTIFFS'
                                                                                            SUBPOENAS TO VERIZON
                                  10     FRESH HARVEST, INC., et al.,                       WIRELESS AND AT&T
                                  11                    Defendants.                         Re: Dkt. No. 68
                                  12          Before the court is the Parties’ discovery dispute at Dkt. 68 regarding subpoenas served on
Northern District of California
 United States District Court




                                  13   Verizon and AT&T for call data information for Leticia Ridaura, an officer of defendant Fresh
                                  14   Harvest and Oscar Ramos, the dispatch manager for defendants Fresh Harvest and SMD.
                                  15   Defendants Fresh Harvest and SMD object to the subpoenas as improper and an invasion of
                                  16   privacy. Plaintiff Sarmiento claims that the information sought is relevant because both
                                  17   individuals contacted him and other drivers regardless of whether the drivers were nominally
                                  18   employed by defendants Fresh Harvest, SMD Logistics, Fresh Foods, or Rava Foods. Plaintiff
                                  19   further argues that as limited, the subpoenas do not present an invasion of privacy.
                                  20          The Court held a hearing on August 10, 2021. At the hearing, the Court expressed
                                  21   concerns regarding the subpoenas’ overbreadth and the potential for invasion of the privacy of the
                                  22   individuals whose cell phone information is sought. The Court overrules defendants’ other
                                  23   objections. Upon further consideration of the arguments of counsel and relevant case law, the
                                  24   Court finds that the subpoenas are properly limited to call data only and that as such, they do not
                                  25   implicate rights to privacy. Based upon the proffer of counsel both in the papers and at the
                                  26   hearing, the Court finds that the information sought is relevant to joint employer status, a central
                                  27   issue in the pending motion for summary judgment.
                                  28          In sum, Federal Rule of Civil Procedure 45 governs discovery of nonparties by subpoena.
                                           Case 5:20-cv-07974-BLF Document 81 Filed 08/11/21 Page 2 of 2




                                   1   Fed. R. Civ. P. 45. “The scope of discovery through a subpoena is the same as that applicable to

                                   2   Rule 34 and the other discovery rules . . . .” Advisory Committee Notes to Rule 45. Federal law

                                   3   also supports the Court's conclusion that the disclosure of telephone numbers, along with the

                                   4   date, time, and duration of calls, does not represent a significant intrusion of privacy. Indeed, the

                                   5   Supreme Court has held that individuals have no expectation of privacy in outgoing telephone

                                   6   numbers because “[a]ll telephone users realize that they must ‘convey’ phone numbers to the

                                   7   telephone company” and that “the phone company has facilities for making permanent records of

                                   8   the numbers they dial.” Smith v. Maryland, 442 U.S. 735, 742, 99 S. Ct. 2577, 61 L.Ed.2d 220

                                   9   (1979). The Ninth Circuit has similarly held that individuals also have no expectation of privacy

                                  10   in incoming telephone numbers and related phone records. See, e.g., United States v. Reed, 575

                                  11   F.3d 900, 914 (9th Cir.2009).

                                  12          Accordingly, Plaintiff and the third parties may proceed with the production of records
Northern District of California
 United States District Court




                                  13   sought pursuant to the subpoenas.

                                  14          SO ORDERED.

                                  15   Dated: August 11, 2021

                                  16

                                  17
                                                                                                     SUSAN VAN KEULEN
                                  18                                                                 United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
